EXHIBIT 10.5


FORM OF LETTER AGREEMENT
This Letter Agreement (this “Agreement”), dated as of [●], 2019, is by and
between Dassault Systèmes SE, a societas Europaea (European company) organized
under the laws of France (“Dassault Systèmes”), Dassault Systèmes Americas
Corp., a Delaware corporation and wholly owned subsidiary of Dassault Systèmes
(“DSAC”), Medidata Solutions, Inc., a Delaware corporation (the “Company”), and
[●] (the “Executive”).
WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of [●], 2019, by and among the Company, Dassault Systèmes, DSAC and DS
Acquisition 6 Corp, a Delaware corporation and a wholly owned subsidiary of DSAC
(“Merger Sub” and, such agreement, the “Merger Agreement”), pursuant to which,
effective as of the consummation of the transactions contemplated by the Merger
Agreement (the “Transactions,” and the date on which the Transactions are
consummated, the “Effective Date”), Merger Sub shall merge with and into the
Company, with the Company continuing as the surviving corporation and a wholly
owned subsidiary of DSAC;
WHEREAS, Executive and the Company are party to the [Amended and Restated]
Executive Change in Control Agreement, dated as of [●] (the “CIC Agreement”);
and
WHEREAS, in connection with the Transactions, Dassault Systèmes, DSAC, the
Company and Executive (collectively, the “Parties”) desire to enter into this
Agreement in order to continue Executive’s employment with Dassault Systèmes and
its Affiliates (as defined below) following the Transactions, and Executive
desires to remain in the employ of Dassault Systèmes and its Affiliates
following the Transactions, subject to the terms and provisions of this
Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, and intending to be legally
bound hereby, the Parties agree as follows:
1.    At-Will Employment; Certain Dassault Systèmes Policies.
(a)    Executive and Company agree and acknowledge that Executive’s employment
with the Company constitutes “at-will” employment. Executive and the Company
acknowledge that this employment relationship may be terminated at any time,
upon written notice to the other party, at the option of either the Company or
Executive.
(b)    As a condition of continued employment on and following the Effective
Date, Executive shall be required to sign and return the Dassault Systèmes Code
of Business Conduct (the “3DS CBC”), the Dassault Systèmes Group Human Resources
Data Privacy Policy, the Dassault Systèmes Anti-Corruption Policy and Dassault
Systèmes Confidentiality Policy, which are hereby incorporated in this Agreement
and are attached hereto as Exhibits A-D, respectively, no later than the
Effective Date.
2.    Retention Award; CIC Agreement; Certain Acknowledgements.
(a)    Executive shall be eligible to receive a lump sum cash retention bonus
equal to $[●], which will vest and become payable on the twelve month
anniversary of the Effective Date (the “Vesting Date”), subject to Executive’s
continued employment with the Company or one of its Affiliates through the
Vesting Date (the “Retention Bonus”). To the extent earned, the Retention Bonus
shall be paid to Executive no later than ten (10) business days after the
Vesting Date. Notwithstanding the foregoing, if (i) Executive’s employment is
terminated by the Company or an Affiliate thereof without Cause (as defined in
the CIC Agreement) or Executive terminates employment with the Company or an
Affiliate thereof for Good Reason (as defined in the CIC Agreement, as amended
by Sections 2(c)-(d) of this Agreement), in either case, prior to the Vesting
Date, and (ii) Executive timely executes and does not revoke the Executive
Release (as defined below) in accordance with the terms of Section 7 (Release of
Claims) and Section 16(d) (Compliance with Section 409A) of the CIC Agreement,
then Executive shall receive the Retention Bonus at the same time as Executive’s
cash severance benefit in the Protected Period (as defined below) is paid
pursuant to the CIC Agreement.
(b)    The Parties acknowledge and agree that, during the period commencing on
the Effective Date and ending on the first anniversary of the Effective Date
(the “Protected Period”), Executive shall remain eligible to receive a severance
benefit in accordance with the terms of the CIC Agreement. The release of claims
contemplated by Sections 7 (Release of Claims) and 16(d) (Compliance with
Section 409A) of the CIC Agreement (the “Release Condition”) is attached hereto
as Exhibit E (the “Executive Release”).
(c)    Executive acknowledges and agrees that:
(1)     the following shall replace prong (1) of the definition of “Good Reason”
in Section 2.10 of the CIC Agreement: “a material diminution by the Company or
any of its Affiliates of Executive’s duties or responsibilities in a manner
which is inconsistent with Executive’s position as [______] of the Company as a
business unit of Dassault Systèmes (it being understood that (A) a change to
Executive’s duties or responsibilities as a result of the Company no longer
being a publicly-traded entity or Executive no longer reporting to or
interacting with the Chief Executive Officer of the Company or the Boards of
Directors of the Company or Dassault Systèmes is not Good Reason and (B) a
change in Executive’s title from that of [______] or designation as an officer
of the Company (which does not also result in a diminution in duties or
responsibilities) shall not, by itself, constitute Good Reason so long as such
change was initiated or approved solely by or solely at the direction of Tarek
Sherif)”;
(2)    the following shall replace prong (3) of the definition of “Good Reason”
in Section 2.10 of the CIC Agreement: “a reduction by Company or any of its
Affiliates of Executive’s rate of salary or annual cash-based incentive
opportunity or a breach by Company or any of its Affiliates of a material
provision of the Letter Agreement, dated as of [●], 2019, by and between
Dassault Systèmes, Dassault Systèmes Americas Corp., the Company and Executive
(the “Letter Agreement”) or this Agreement (as amended by the Letter
Agreement)”;
(3)     the CIC Agreement shall terminate and be of no further force or effect
as of the day immediately following the first anniversary of the Effective Date
except to the extent that, following the Protected Period, there are any
unsatisfied obligations incurred as a result of Executive’s termination of
employment by the Company without “Cause” or by Executive for “Good Reason”
(each as defined in the CIC Agreement, as amended by Sections 2(c)-(d) of this
Agreement) during the Protected Period;
(4)    for purposes of any equity- or equity-based award granted by the Company
prior to the Effective Date and that is converted into a Dassault Systèmes
restricted stock unit in accordance with the terms of the Merger Agreement (the
“Converted Equity Awards”), Executive’s Converted Equity Awards shall vest upon
a termination of employment by the Company without “Cause” or by the Executive
for “Good Reason” (each as defined in the CIC Agreement, as amended by Sections
2(c)-(d) of this Agreement, or in the applicable Company equity plan or award
agreement thereunder), in either case, during the period commencing on the
Effective Date and ending on the second anniversary of the Effective Date, and,
subject to the Release Condition, shall be settled as soon as administratively
practicable following such termination of employment and, in any event, no later
than March 15 of the year following the year in which such termination of
employment occurs; and
(5)    notwithstanding any provision of the CIC Agreement to the contrary, the
obligation of the Company or its Affiliates to provide severance benefits under
the CIC Agreement is conditioned upon continued full performance of obligations
under Section 3, Section 4 and Section 5 of this Agreement.
(d)    Executive acknowledges and agrees that the consummation of the
Transaction and the changes to Executive’s authorities, duties, or
responsibilities set forth in this Agreement shall not by itself constitute, or
be deemed to constitute, a “good reason” under any plan or agreement entered
into with or sponsored by the Company or any of its Affiliates which contain
such terms or any substantially similar terms.
(e)    Executive acknowledges and agrees to the treatment of Executive’s equity-
and equity-based awards in accordance with the terms of the Merger Agreement.
3.    Confidentiality.
(a)    For purposes of this Agreement, Confidential Information means any and
all information of the Company or any of its Affiliates that is not generally
available to the public, or that is obtained with any understanding, express or
implied, that it shall not be disclosed. Confidential Information shall include,
without limitation and in whatever form, information concerning the Company’s
business and strategic plans and opportunities, finances and financial
statements, identity of the customers, suppliers and vendors, prices and pricing
policies, contract rights and obligations, trade secret, know-how, new products
and service ideas and structures, employees and their compensation and benefit
plans, policies and procedures, and other information regarding the Company’s
business and affairs (collectively the “Confidential Information”). Confidential
Information does not include information that enters the public domain, other
than through a breach by Executive or any other Person (as defined below) of an
obligation of confidentiality owed to the Company or any of its Affiliates. For
purposes of this Agreement, (i) “Affiliates” shall mean one or more of the
persons and entities directly or indirectly controlling, controlled by or under
common control with the Company, where control may be by management authority,
equity interest or otherwise; and (ii) “Person” means any individual,
corporation, limited liability company, partnership, association, estate, trust
or any other entity or organization, other than the Company or any of its
Affiliates.
(b)    Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information; that Executive shall develop Confidential
Information for the Company and/or its Affiliates; and that Executive shall
learn of Confidential Information during the course of Executive’s employment.
Executive shall comply with the policies and procedures of the Company and its
Affiliates for protecting Confidential Information and shall not disclose to any
Person or use, directly or indirectly, for Executive’s own benefit or for the
benefit of others, other than as required by applicable law or for the proper
performance of Executive’s duties and responsibilities to the Company and/or its
Affiliates, any Confidential Information obtained or developed by Executive in
connection with, incident to or as a result of Executive’s employment or other
association with the Company or any of its Affiliates. Executive shall not make
accessible to any Person any documents which may contain or be derived from
Confidential Information, or assist any Person in so doing. Executive
understands that this restriction shall continue to apply after Executive’s
employment terminates, regardless of the reason for such termination.
(c)    Executive shall not disclose to the Company or any of its Affiliates, or
use in connection with or as a result of Executive’s employment or other
association with the Company or any of its Affiliates, or induce the Company or
any of its Affiliates to use, any information or documentation obtained from any
Person, in a manner that would breach any agreement or obligation owed by
Executive or the Company or any of its Affiliates to that Person.
(d)    Executive agrees, upon request by the Company, to promptly return all
Confidential Information which has been furnished to him and all copies thereof.
Executive further agrees that Executive shall, upon request from the Company,
destroy all material, notes and other work product in Executive’s possession
and/or control related in any way to the Confidential Information.
4.    Intellectual Property Rights.
(a)    For purposes of this Agreement, “Intellectual Property” means the
following items of intangible and tangible property:
(i)
Patents, whether in the form of utility patents or design patents and all
pending applications for such patents;

(ii)
Trademarks, trade names, service marks, design, logos, and trade dress, whether
or not registered, and all pending applications of registration of the same;

(iii)
Copyright or other works of authorship including documentation, specifications,
preparatory works, flow-charts, programmer notes, updates, data, data bases,
architecture of the code, software programs (in source and object formats),
articles and publications, whether or not registered or registerable, and all
pending applications for registration of the same;

(iv)
Inventions, improvements, research records, discoveries, developments, methods,
processes, concepts and ideas, know-how, trade secrets, confidential
information, product designs, engineering specifications and drawings, technical
information, formulae, customer lists, supplier lists and market analyses; and

(v)
Semiconductor chip designs, whether or not registered as mask works or
topographies.

(b)    To the extent permitted by applicable law, Executive hereby assigns, and
agrees to assign by way of future assignment, to the Company full right, title
and interest in and to all Intellectual Property conceived, made, created,
developed or reduced to practice by him (whether alone or with others) during
the term of Executive’s employment with the Company, which is in any way
connected to the products or services of the Company or its Affiliates,
including those products or services contemplated in a plan under consideration
by the Company or its Affiliates, regardless of whether the Intellectual
Property was made or acquired (i) during business hours, (ii) at the premises of
the Company, (iii) with the assistance of material supplied by the Company or
(iv) at the request of the Company (“Executive Intellectual Property”).
(c)    Executive hereby confirms that Executive has transferred in whole to the
Company all of Executive’s rights, title and interest in any and all
Intellectual Property conceived, made, created, developed or reduced to practice
by Executive (whether alone or with others) while being employed by the Company
which is currently being used or contemplated to be used by the Company on the
date hereof.
(d)    In furtherance of the foregoing Sections 4(a) through 4(c), Executive
agrees that all fruits of Executive’s work in connection with the business of
the Company or its Affiliates, including all Executive Intellectual Property,
shall be wholly-owned by the Company, and the Company shall be entitled to deal
therewith as it desires and file the rights related to said Executive
Intellectual Property in its name or in the name of its Affiliates. The duty of
confidentiality in Section 4 shall also apply to any such rights related to
Executive Intellectual Property.
(e)    Executive shall promptly and fully disclose all Executive Intellectual
Property to the Company. Upon request, Executive shall execute any document and
instrument required to vest in the Company or its Affiliates complete title and
ownership of any Executive Intellectual Property. Executive shall, at the
request of the Company, execute any necessary instrument to obtain legal
protection in domestic and foreign countries for Executive Intellectual Property
and for the purposes of enforcing rights related to Executive Intellectual
Property, all at the Company’s expense and without any additional compensation
of any kind to Executive. Executive irrevocably appoints the Company as
Executive’s attorney-in-fact in Executive’s name and on Executive’s behalf to
execute all documents and do all things required in order to give full effect to
the provisions of this Section.
(f)    Intellectual Property of Others. Executive shall not use, disclose to the
Company, or induce the Company to use, during Executive’s employment with the
Company any Intellectual Property (i) belonging to any other Person, in breach
of any contractual or legal obligation to such Person, and/or (ii) created prior
to Executive employment relationship with the Company and/or its Affiliates for
which Executive could claim a right.
5.    Non-Competition, Non-Solicitation & Non-Hiring.
(a)    Non-Competition. Executive agrees that during Executive’s employment with
the Company and for the period of twelve (12) months following the date of
termination of Executive’s employment (together with the period of Executive’s
employment, the “Non-Competition Period”) Executive shall not, directly or
indirectly, on Executive’s own behalf or on behalf of or in connection with any
Person, whether as employee, owner, partner, investor, consultant, agent,
manager, officer, director, co-venturer or in any other position of
responsibility and/or influence, engage in any manner in any activity that is
directly or indirectly competitive with the business of the Company or any of
its Affiliates in the United States, Canada, France, Germany, United Kingdom,
China, Korea, Singapore and Japan (the “Non-Competition Area”). Specifically,
but without limiting the foregoing, Executive shall be considered to be
competing with the Company and/or its Affiliates if Executive engages in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during Executive’s employment.
Without limiting the generality of the foregoing, any business or entity that is
involved in the design, development, distribution, license, sale and support of
life-science-related applications, solutions or services (collectively the
“Company Products and Services”), are considered competitors of the Company.
Notwithstanding the foregoing provisions of this Section 5(a), Executive shall
not be considered to be competing with the Company and/or its Affiliates with
respect to any business of DSAC or its Affiliates (other than the Company) as to
which Executive had no role or responsibilities and has not been in possession
of Confidential Information.
For purposes of clarity, but without limiting the foregoing, the following
companies engage in business activities that are in competition with the Company
Products and Services and Executive agrees not to accept employment with these
companies or their respective successors and assigns during the Non-Competition
Period in the Non-Competition Area: Siemens PLM, PTC, Autodesk, SAP, Oracle,
Microsoft, IBM, Alphabet, Salesforce, Parexel, BioClinica, CRF Health, YPrime,
Kayentis, Veeva, IQVIA, ERT. Notwithstanding the foregoing, Executive shall not
be prevented from accepting employment with Alphabet, Salesforce, IBM,
Microsoft, Oracle, Siemens and SAP so long as Executive (i) is not directly or
indirectly, in whole or in part, engaged in business activities that are
competitive with the Company Products and Services, and (ii) does not directly
or indirectly, in whole or in part, work for a business unit that is, directly
or indirectly, competitive with the Company Products and Services. 
For the avoidance of doubt, Executive shall be in breach of this Section if
Executive engages in activities that compete with the Company or any of its
Affiliates during the Non-Competition period in any of the specified
geographical regions, even if Executive’s residence or place of work is not
within one of the specified geographical regions. Notwithstanding the foregoing,
Executive shall not be in default under this provision by virtue of holding, as
passive investor only, not more than five per cent (5%) (including both shares
held by Executive and those held by any Person acting jointly or in concert with
Executive) of the issued and outstanding shares of a corporation, in competition
with the business of the Company or any of its Affiliates, the shares of which
are listed on a recognized stock exchange or an organized securities market; and
provided further that Executive shall not be in default under this provision by
virtue of holding, as passive investor only, not more than one per cent (1%) of
the issued and outstanding shares of a corporation effecting venture capital
investments in businesses in competition with the business of the Company or any
of its Affiliates.
(b)    Non-Solicitation & Non-Hiring. Executive agrees that during the
Non-Competition Period, Executive shall not, directly or through any other
Person, (i) hire or attempt to hire, or solicit or try to solicit for employment
or engagement, any employee or independent contractor of the Company or any of
its Affiliates, (ii) encourage or induce, or attempt to encourage or induce, any
employee or independent contractor of the Company or any of its Affiliates to
discontinue his or her employment with, or services for, the Company or its
Affiliates, as applicable, or use his or her services for any means other than
for the benefit of the Company or its Affiliates, (iii) solicit, encourage or
induce, or attempt to solicit, encourage or induce, any Covered Person of the
Company or any of its Affiliates to terminate or diminish its relationship with
the Company or any of its Affiliates, or (iv) seek to solicit, encourage or
induce, or attempt to solicit, encourage or induce, any Covered Person to
conduct with anyone else any business or activity that such Covered Person
conducted, conducts or could conduct with the Company or any of its Affiliates.
For purposes of this Section 5(b), “Covered Person” means (x) any Person that is
or was a customer, client, investor, vendor or supplier of the Company or any of
its Affiliates, or (y) any prospective customer, client, vendor or supplier of
the Company or its Affiliates.
(c)    Acknowledgments of Executive. Executive recognizes and agrees that
Executive’s services are special and unique and that the level of compensation
and the provisions herein for compensation and other benefits are partly in
consideration of and conditioned upon Executive’s not competing with the Company
or any of its Affiliates in violation of this Agreement, and that Executive’s
covenant not to compete or solicit as set forth in this Section during and after
employment is essential to protect the business and good will of the Company.
Executive agrees that the Company and its Affiliates would suffer an irreparable
injury if Executive were to breach any of the covenants contained in Section 3,
Section 4 and Section 5 of the Agreement. Executive therefore agrees that the
Company, in addition to any other remedies available to it, would by reason of
such breach or threatened breach be entitled to preliminary and permanent
injunctive relief in a court of appropriate jurisdiction without having to post
bond, and Executive hereby stipulates to the entering of such injunctive relief
prohibiting Executive from engaging in such breach. In signing this Agreement,
Executive gives the Company assurance that Executive has carefully read,
understood and considered all the terms and conditions of this Agreement,
including the restraints imposed on Executive under this Section. Executive
agrees without reservation that these restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
scope, length of time and geographic area. Executive and the Company further
agree that, in the event that any provision of this Section 5 is determined by
any court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area, too great a range
of activities or for any other reason, that such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. It is
also agreed that each of the Company’s Affiliates shall have the right to
enforce all of Executive’s obligations to that Subsidiary, as applicable, under
this Agreement, including without limitation pursuant to this Section 5.
6.    Permitted Disclosures. Notwithstanding anything to the contrary in this
Agreement, pursuant to 18 U.S.C. § 1833(b), Executive will not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret of the Company that (a) is made (i) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Notwithstanding anything to the contrary in this Agreement, if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding if Executive (I) files any document containing the trade secret under
seal and (II) does not disclose the trade secret except pursuant to court order.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section. Further, nothing in any agreement Executive has with the Company
shall prohibit or restrict Executive from making any voluntary disclosure of
information or documents related to any violation of law to any governmental
agency or legislative body, or any self-regulatory organization, in each case,
without advance notice to the Company.
7.    Conflicting Agreements. Executive hereby represents and warrants that the
signing of this Agreement and the performance of Executive’s obligations under
it shall not breach or be in conflict with any other agreement to which
Executive is a party or by which Executive is bound by and that Executive is not
now subject to any covenants against competition or similar covenants or any
court order that could affect the performance of Executive’s obligations under
this Agreement.
8.    Assignment. Neither Executive nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without Executive’s
consent to any firm, corporation or other business entity with whom the Company
shall hereafter effect a reorganization, consolidate with, or merge into or to
whom it transfers, directly or indirectly, all or substantially all of its
assets or business (the “Successor”). Any such Successor of the Company shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. Following the assignment of this Agreement to a Successor, the Company
shall be released from its obligations hereunder and such Successor shall be
liable for all of the Company’s obligations hereunder. This Agreement shall be
binding upon and inure to the benefit of: (a) the heirs, beneficiaries,
executors and legal representatives of Executive upon Executive’s death; and (b)
any Successor of the Company.
9.    Withholding. The Company shall be entitled to withhold, or cause to be
withheld, any amount of federal, state, city taxes and/or other withholding
amounts required by law with respect to payments made to Executive or requested
by Executive in connection with Executive’s employment hereunder.
10.    Notices. All notices called for hereunder shall be in writing and shall
be deemed effective: (a) when delivered personally; or (b) one (1) day after
being sent by Federal Express or a similar nationally recognized commercial
overnight courier service addressed to Executive or the Company as described in
this Section; or (c) three (3) days after being sent by registered or certified
mail, return receipt requested, prepaid and addressed to Executive at
Executive’s last known address on the books of the Company, or, in the case of
the Company, at its principal place of business, attention of the Chairman of
the Board of the Company and copy to Dassault Systèmes, at 10, rue Marcel
Dassault, 78 140 Vélizy-Villacoublay, France, attention Executive Vice
President, Chief People and Information Officer, or to such other address as
either party may designate by written notice to the other actually received.
11.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
12.    Entire Agreement. This Agreement, together with the CIC Agreement (as
modified hereby), constitutes the entire agreement and understanding of the
parties pertaining to the subject matter contained herein and supersedes all
prior and contemporaneous communications, offers, agreements and understandings,
whether written or oral, as to the terms and conditions of Executive’s
employment (collectively the “Prior Agreements”); provided, that Executive
acknowledges and agrees that the Employee Confidentiality, Invention Assignment
and Non-Competition Agreement, dated as of [●], by and between the Executive and
the Company shall continue in accordance with its terms on and following the
Effective Date. Executive acknowledges and agrees that this Agreement
constitutes a modification of and supersedes Executive’s rights under the Prior
Agreements and any other agreement between Executive and the Company, providing
for severance, separation or retention payments or benefits or any other plan,
program, policy or arrangement providing for such benefits and further
acknowledges and agrees that, from and after the Effective Date, Executive shall
not be entitled, whether under this Agreement or otherwise, to any compensation
or benefits not described herein including, without limitation, any other
payments or benefits to which Executive may be or become entitled to receive
under any severance, termination, change in control or similar policy, plan,
program, agreement or similar or related arrangements of any of the Company or
its Affiliates. No supplement or modification to this Agreement shall be
binding, and no breach shall be deemed to be waived, unless agreed to in writing
by Executive, the Chairman of the Board of Directors of the Company and the
Executive Vice President, Chief People & Information Officer of Dassault
Systèmes. The Parties acknowledge and agree that Section 12 of the CIC Agreement
(Legal Fees to Enforce Rights After a Change in Control) shall continue to apply
to the terms and provisions of the CIC Agreement (as modified hereby).
13.    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
14.    Headings. The paragraph headings in this Agreement are for convenience
and reference only and shall not be deemed to alter or affect the construction,
interpretation or substance of any provisions hereof.
15.    Governing Law. This Agreement shall be governed and construed under the
laws of the New York, without regard to the conflict of laws principles thereof.
16.    Arbitration.
(a)    Agreement. The Company and Executive agree that, with the exception of
claims for injunctive or equitable relief arising under Section 3, 4 or 5 of
this Agreement which shall be brought before a court of competent jurisdiction
and claims arising under the CIC Agreement, any dispute or controversy arising
out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof shall be settled by binding arbitration to be held in New York, New
York, or such other location agreed by the parties hereto, in accordance with
the National Rules for the Resolution of Employment Disputes then in effect of
the American Arbitration Association. The arbitration shall be conducted by one
(1) arbitrator who may grant any relief available under applicable law. Any
award by arbitration pursuant to the terms of this Agreement shall contain
findings of fact and conclusions of law and may be entered as a judgment and
enforced by any court of competent jurisdiction. In reaching a decision, the
arbitrator shall interpret, apply and be bound by the terms of this Agreement
and all applicable Company manuals, rules, policies, procedures, and by all
applicable federal, state or local laws. The arbitrator shall have no authority
to add to, detract from change or modify any law, manual, rule policy or
procedure in any respect. Nor shall the arbitrator have authority to consider or
decide any matters which are the sole responsibility of the Company in the
conduct of its business.
(b)    Waiver of Jury Trial. EXECUTIVE HAS READ AND UNDERSTOOD THE FOREGOING
PROVISIONS CONCERNING ARBITRATION AND ACKNOWLEDGES THAT BY SIGNING THIS
AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH THIS AGREEMENT (EXCLUDING CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THE CIC AGREEMENT (AS AMENDED BY THIS
AGREEMENT)), OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH,
OR TERMINATION HEREOF TO BINDING ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND
THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE EMPLOYER/EXECUTIVE RELATIONSHIP (SUBJECT TO LIMITED EXCEPTIONS DESCRIBED
ABOVE), INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS: (i) ANY AND ALL
CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESS
AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS
AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS;
NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; LIBEL, AND
DEFAMATION; (ii) ANY AND ALL CLAIMS FOR VIOLATIONS OF ANY FEDERAL, STATE, OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES
ACT, THE FAIR LABOR STANDARDS ACT; AND (iii) ANY AND ALL CLAIMS ARISING OUT OF
ANY OTHER LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT
DISCRIMINATION. NOTWITHSTANDING THE FORGOING, THIS AGREEMENT SHALL NOT BE
CONSTRUED TO REQUIRE ARBITRATION OF CLAIMS ARISING UNDER THE SARBANES-OXLEY ACT
OR THE DODD FRANK ACT.
17.    Claims. Executive agrees that, so long as Executive is receiving all
amounts due under this Agreement or any salary continuation, Executive shall not
assert any claim of any type in any forum or before any tribunal pursuant to
which Executive seeks to have declared unenforceable, in whole or in part, any
of the restrictive covenants in Section 5 of this Agreement, or to limit their
enforceability in any way.
18.    Section 409A. The Parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) or, if not so exempt, to be paid or provided in a
manner which complies with the requirements of such section, and intend that
this Agreement shall be construed and administered in accordance with such
intention. Notwithstanding anything contained herein to the contrary, Executive
shall not be considered to have terminated employment with the Company for
purposes of any payments under this Agreement which are subject to Section 409A
until Executive would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A. Each amount to be paid or
benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A. Without limiting the foregoing
and notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement or any other arrangement
between Executive and Company during the six-month period immediately following
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following Executive’s separation from
service (or, if earlier, Executive’s date of death). To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to Executive under this Agreement or any other arrangement between Executive and
Company shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in kind benefits provided to Executive) during
one year may not affect amounts reimbursable or provided in any subsequent year.
Notwithstanding anything set forth herein to the contrary, to the extent that
any severance amount payable under a plan or agreement that you may have a right
or entitlement to as of the date of this Agreement constitutes deferred
compensation under Section 409A, then to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A, the portion of the
benefits payable hereunder equal to such other amount shall instead be provided
in the form set forth in such other plan or agreement. The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to any such payment. Executive shall be solely
responsible for the payment of any taxes and penalties incurred under Section
409A of the Code.
19.    Condition Precedent. This Agreement shall become null and void in the
event that (i) the Transactions are not consummated (and shall terminate upon
the termination of the Merger Agreement); (ii) Executive’s employment does not
continue with the Company through the Effective Date; or (iii) Executive does
not execute and return the 3DS CBC, the Dassault Systèmes Group Human Resources
Data Privacy Policy, the Dassault Systèmes Anti-Corruption Policy and the
Dassault Systèmes Confidentiality Policy prior to the Effective Date.
[SIGNATURE PAGE FOLLOWS]





WHEREFORE, the Parties have executed this Agreement as of the date and year
first above written.
DASSAULT SYSTÈMES SE:
By:        

    Laurence Barthès

Its:    Executive Vice President, Chief People and Information Officer
DASSAULT SYSTÈMES AMERICAS CORP.:
By:        
    Bruno Latchague
Its:    Chairman of the Board of Directors
MEDIDATA SOLUTIONS, INC.:
By:        
    Tarek A. Sherif
Its:    Chairman and Chief Executive Officer
EXECUTIVE:
By:        
    [●]




Cc.    Pascal Daloz,

    Dassault Systèmes EVP, Chief Financial Officer and Corporate Strategy
Officer




1112